Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
Lab Site Inc.,
(CLIA No. 16D1020985),
Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-14-411
ALJ Ruling No. 2014-30

Date: May 1, 2014

DISMISSAL

For the reasons set forth below, I conclude that Petitioner, Lab Site, Inc., is not entitled to
Administrative Law Judge (ALJ) review of a determination made by the Centers for
Medicare & Medicaid Services (CMS), because CMS has rescinded all remedies against
it. I therefore dismiss its hearing request pursuant to 42 C.F.R. § 498.70(b).

Discussion

Petitioner is a clinical laboratory, located in Chalmette, Louisiana, that is certified under
the Clinical Laboratory Improvement Amendments of 1988 (CLIA) and participates in
the Medicare program. On July 30, 2013, the Louisiana Department of Health and
Hospitals (State Agency) attempted to survey the lab, but could not find it at the address
provided. Ina letter dated September 24, 2013, CMS advised Lab Site that it would
cancel its approval to receive Medicare payments and suspend its CLIA certificate.

Petitioner timely requested review.
Subsequently, on March 18, 2014, surveyors were able to locate the lab at the appropriate
address, although they noted some irregularities.

Nevertheless, CMS revised its determination and rescinded the sanctions. By letter dated
March 24, 2014, CMS advised the lab that it had done so. On the same day, CMS asked
that Petitioner’s appeal be dismissed. Petitioner did not respond, and the deadline for
response has passed. 42 C.F.R. § 498.17(b).

A CLIA-certified laboratory’s hearing rights are established by federal regulations at 42
C.F.R. Part 498. 42 C.F.R. § 493.1844(a) and (f). A lab dissatisfied with an initial
determination is entitled to further review, but administrative actions that are not initial
determinations are not subject to appeal. 42 C.F.R. §§ 493.1844; 498.3(a). The
regulations specify which actions are “initial determinations” and set forth examples of
actions that are not. Suspension of a lab’s CLIA certificate and denial of a lab’s approval
to receive Medicare payments are initial determinations for which a facility may request
an ALJ hearing. 42 C.F.R. § 493.1844(b)(1) and (4). But a lab has no right to a hearing
unless CMS imposes one of the specified remedies. See 42 C.F.R. § 493.1844(c);
Premium Diagnostic Lab., Inc., DAB No. 1790 (2001).

Because CMS has imposed no remedies, Petitioner has no right to an ALJ hearing, and
this matter must be dismissed. 42 C.F.R. § 498.70(b). I therefore grant CMS’s motion.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

